Case 1:19-bk-10542-MT             Doc 41      Filed 04/19/19 Entered 04/19/19 12:40:24                 Desc
                                                  Page 1 of 4


 Elizabeth F. Rojas
 15260 Ventura Blvd.
 Suite 710
 Sherman Oaks, CA 91403
 Telephone: (818) 933-5700
 Facsimile: (818) 933-5755

                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

     IN RE                                                CHAPTER 13
                                                          CASE NO. 1:19-bk-10542-MT
     Julio C Molica
     Nancy A Cueva                                        TRUSTEE'S OBJECTION TO CONFIRMATION
                                                          OF PLAN; DECLARATION; NOTICE OF
                                                          POSSIBLE DISMISSAL OR CONVERSION

                                                          DATE/TIME: May 21, 2019 9:30 am
                                       DEBTORS            21041 Burbank Blvd.
                                                          Courtroom 302
                                                          Woodland Hills, CA 91367-1367


The Trustee objects to confirmation of the plan because all requirements for confirmation as set forth in
Title 11 of the United States Code and the Rules have not been met.

The Trustee requests, should all requirements not be met, that confirmation of the plan be denied, the
case be dismissed or converted to Chapter 7 and for such other relief as the Court may deem appropriate.

THE FAILURE OF THE DEBTORS (OR THE ATTORNEY FOR THE DEBTORS) TO APPEAR AT THE
CONFIRMATION HEARING, OR TO FULLY COMPLY WITH ALL REQUIREMENTS FOR PLAN
CONFIRMATION, MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.



DATED: April 19, 2019                                                         /s/ Elizabeth F. Rojas


       I, Elizabeth F. Rojas, declare as follows:

1.     I am the Trustee in this matter, Julio C Molica & Nancy A Cueva, 1:19 -bk-10542-MT, and I have
       personal knowledge of files and records kept by my office in the regular course of business. I have
       personally reviewed the files and records kept by my office in the within case. The following facts are
       true and correct and within my own personal knowledge and I could and would testify competently
       thereto if called upon to do so.

2.     I object to confirmation of the proposed plan because of the deficiencies set forth in the attached
       which is incorporated herein by reference. These deficiencies existed prior to or at the time of the
       11 USC §341(a) meeting in this matter.

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed at Sherman Oaks, California on April 19, 2019.                      /s/ Elizabeth F. Rojas
Case 1:19-bk-10542-MT             Doc 41     Filed 04/19/19 Entered 04/19/19 12:40:24                  Desc
                                                 Page 2 of 4
                                                    1:19-bk-10542-MT         Julio C Molica & Nancy A Cueva


I oppose plan confirmation because the Debtors have failed to:


     X schedule debts within the limits of 11 USC §109(e); and therefore ineligible; and/or Debtors are
         not eligible to be Chapter 13 Debtors as follows:
         - Potentially exceeds debt limits due to undisclosed debt amounts


     X disclose [11 USC §521, LBR 1017-1(b)]
             assets    X creditors   income                prior case
         - Potentially exceeds debt limits due to undisclosed debt amounts
         - Unknown claim amounts on Schedule F


         serve all creditors using court mandated notice form with a copy of the plan pursuant to FRBPs
         2002(b), 7004 and LBR 3015-1(b)(3);

     X provide the Trustee documentation of all income (as well as any contributor's income) seven
         days before the §341(a) Meeting of Creditors. LBR 3015-1(c)(3), 11 USC § 521;
         - Not requited to file t/rs per t/r dec due to low income
         - 2 months current/complete paystubs for debtor (IHHS); as well as current bank
         statement
         - Contribution declaration with evidence of income for contributor attached
         - Social security income


     X meet the business reporting requirements regarding Debtors' business or self-employment,
         LBR 3015-1(c)(4);
         - Not requited to file t/rs per t/r dec due to low income


     X provide to the Trustee completed copies of the Federal and State income tax returns, 11 USC §
         § 1308 and 521, LBR 3015-1(c)(3).
         - Not requited to file t/rs per t/r dec due to low income


     X propose a plan that is feasible 11 USC § 1325(a)(6); the plan may be infeasible because
                       certain claims are not included and/or the amount provided is insufficient

 Comparison of Filed Claims to Claims Stated in Plan :
 Creditor                Acct #           Class            Claim          Plan             Notes
 Santander ($29,161)     0143             3/S              $35,650        $35,650          thru plan
 IRS                                      1/P              ??             10,000
 FTB                                      1/P              ??             269
 Toyota                                   3/S              ??             $0               surr

                       income is not sufficient enough to fund it

                       plan payment will not retire debt within term

                  X the plan does not propose treatment and/or properly treat all scheduled, priority
                       and/or secured creditors; and/or plan deficiencies as follows:
                       - All non-exempt proceeds from lawsuits/claims must be contributed to plan


     X   propose a plan that represents the Debtors' best effort 11 USC §1322; 11 USC §1325
         - if < 100%
                     unreasonable and/or unnecessary expenses are scheduled
                       the budget surplus exceeds the monthly plan payment
Case 1:19-bk-10542-MT         Doc 41     Filed 04/19/19 Entered 04/19/19 12:40:24          Desc
                                             Page 3 of 4
                X comply with the Means Test as required by the Code, In re Kagenveama, 541 F3d
                     868, and/or In re Lanning, 1330 S.Ct.2464
                     - Provide evidence of income for the 6 months prior to filing


       propose a plan that provides creditors as much as would be received under Chapter 7
       11 USC §1325(a)(4).
       - Chapter 7 distribution would be greater than plan percent: $6,000 bank acct, $221,775
      lawsuit not exempt


    X other issues as stated below:
       - if < 100%
       - Motion to value to be filed.-Santander [separate motion]
       - Amend Schedule F to list consideration for each claim and date claim was incurred and
      the last 4 digits of acct #s///
       - begin and end dates not included on SFA #27
       - Provide unfiled copy of schedule D to Trustee with complete account #s
       Case 1:19-bk-10542-MT                   Doc 41         Filed 04/19/19 Entered 04/19/19 12:40:24                             Desc
                                                                  Page 4 of 4
 In Re: Julio C Molica                                                                         Chapter 13
        Nancy A Cueva
                                                                               Debtor(s)       Case Number: 1:19-bk-10542-MT


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
15260 Ventura Blvd., Suite 710, Sherman Oaks, CA 91403


A true and correct copy of the foregoing document entitled: TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN;
DECLARATION; NOTICE OF POSSIBLE DISMISSAL OR CONVERSION will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005 -2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
4/19/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

UNITED STATES TRUSTEE (SV): USTPREGION16.SV.ECF@USDOJ.GOV
MATTHEW D. RESNIK: MATT@RHMFIRM.COM

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 4/19/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JULIO C MOLICA, NANCY A CUEVA, 20555 DEVONSHIRE ST #215, CHATSWORTH, CA 91311

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL :
Pursuant to F.R.Civ.P.5 and/or controlling LBR, on 4/19/2019, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method ), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


4/19/2019                    Roderick Mathieson                                               /s/ Roderick Mathieson
 Date                        Printed Name                                                       Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 June 2012
                                                                                                F 9013-3.1.PROOF.SERVICE
